Citation Nr: 0837867	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  08-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for testicular cancer.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for a tumor of the 
head.

7.  Entitlement to service connection for a right vocal cord 
lesion.

8.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to service connection for a skin rash.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for dizzy spells.

13.  Entitlement to service connection for memory loss.

14.  Entitlement to service connection for cirrhosis of the 
liver.

15.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

16.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Michael W. Zimecki


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.  His DD 214 Form reflected service in Vietnam 
from August 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board regrets the delay in adjudication of this matter 
but finds that all issues on appeal must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Reasons for Remand:  To obtain VA treatment records, private 
treatment records, Social Security Administration (SSA) 
records, and VA opinions and to provide the veteran with 
proper notice.

During the August 2008 hearing, the veteran's attorney 
testified that most of the veteran's sixteen issues on appeal 
relate to the central issue of whether the veteran's lung 
cancer is a primary cancer.  The veteran's attorney's 
contention is that if lung cancer is shown to be a primary 
cancer, the veteran will be entitled to service connection 
for this disability under the provisions of 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) because he had service in Vietnam.  
However, the Board finds as will be discussed below that the 
record is currently inadequate upon which to base a decision.  

In his regard, the veteran testified that he was diagnosed 
with testicular cancer in 1979 and lung cancer in 1985.  He 
also testified that he had a tumor removed from his head in 
1985.  However, the private treatment records pertaining to 
these disabilities are not of record.  The Board notes that 
in May 2006 S.C.H., the facility where the veteran stated 
that he was treated for testicular and lung cancer, indicated 
that it did not have any treatment records for the veteran.  
In September 2006, the veteran's insurance provider noted 
that they did not have any record of claims from 1985 on 
file.  The veteran added during his hearing that he received 
radiation and chemotherapy at C.H. after getting part of his 
lung removed in 1985.  The veteran's attorney stated that he 
would attempt to obtain these records.  Further, the 
veteran's attorney testified that there were references in 
the claims file that the veteran was treated at S.F.H., which 
was absorbed by U.P.M.C., and that he had an outstanding 
request for these records.  Although the record was left open 
for sixty days to allow the veteran time to submit these 
records, they have not been associated with the claims file.  
As the issues on appeal are already being remanded for 
further development, additional attempts will be made to 
obtain these private records.  38 C.F.R. § 3.159(c)(1).

The medical evidence currently of record consists primarily 
of VA treatment records dated from September 2005 to June 
2007.  In October 2005, it was noted under the heading 
surgical history that the veteran had testicular cancer that 
was first diagnosed in 1979 and was treated with radiation 
therapy.  There was a recurrence in 1985 with a lung and 
brain lesion that was treated with a right lower lobe 
lobectomy and brain removal accompanied by local radiation 
therapy and systemic chemotherapy.  Further, the chemotherapy 
was apparently complicated by gastroparesis and some type of 
ulceration of the throat, which left him hoarse since that 
time.  In May 2006, the veteran underwent a VA examination to 
determine the etiology of the lung cancer.  The examiner 
concluded that based on a hematology/oncology note, the 
diagnosis was lung metastasis from the testicular carcinoma 
in 1985 resulted in status post right lobectomy.  However, 
the veteran's attorney argued during the hearing that this 
opinion is speculative because it appeared to be based on 
what the veteran reported as his past surgical history as the 
private records from his treatment in 1979 and 1985 were not 
available.  The Board notes that it is unclear from VA 
treatment records whether the reports that the veteran's lung 
cancer in 1985 metastasized from his earlier testicular 
cancer in 1979 are based on the veteran's statements or are 
based on laboratory testing.  Moreover, the May 2006 opinion 
does not address the etiology of his current lung cancer that 
was diagnosed in 2006.  As such, another opinion is 
necessary.  38 C.F.R. § 3.159(c)(4)(i).  

Additionally, the veteran testified that in the spring of 
2008 he was diagnosed with lung, gall bladder, and liver 
cancer.  These treatment records have not been associated 
with the claims file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The Board does note that the available VA treatment records 
contain various biopsy and other test results that appear to 
discuss the etiology of the veteran's cancers.  In this 
regard, a November 2005 entry indicated that a biopsy of the 
right vocal cord lesion was benign and a September 2006 CT 
scan of the head revealed no evidence of metastatic disease.  
As such, the most recent treatment records are necessary 
before a decision can be made on this appeal as they could 
potentially elaborate on the etiology of the veteran's 
cancers and the central issue of whether lung cancer is a 
primary cancer.  

As discussed during the hearing, the veteran's attorney 
contended that several of the veteran's sixteen issues on 
appeal are interrelated.  Further, the available VA treatment 
records address the etiology of the veteran's claimed 
disabilities and how they interrelate.  The veteran has 
claims for several respiratory related disabilities and if 
the veteran is granted service connection for lung cancer, 
his claims for emphysema and COPD could potentially be 
affected by this.  March 2007 VA records indicate that his 
claims for cirrhosis of the liver, hepatitis C, hypertension, 
dizzy spells, and memory loss might be interrelated.  
However, the veteran has not been provided with the laws and 
regulations pertinent to any claims for secondary service 
connection.  In September 2006, while this appeal was 
pending, this regulation was amended; therefore, on remand, 
the RO should provide the veteran with both the old version 
of the regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2007).
Finally, an August 2006 record reflected that the veteran 
might be in receipt of disability benefits from the Social 
Security Administration (SSA).  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Under the circumstances presented here, the 
RO should request the veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims on appeal that addresses secondary 
service connection.  The letter should 
inform him of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide..  The letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2007).

2.  The RO should obtain all VA treatment 
records dated from June 2007 to the 
present and associate them with the claims 
file.  

3.  The RO should obtain any relevant 
records from the SSA and associate them 
with the claims file.  

4.  After obtaining any necessary release, 
the RO should attempt to obtain records 
from C.H. pertaining to radiation and 
chemotherapy treatment after the veteran's 
partial lung removal in 1985.  
Additionally, attempts should be made to 
obtain records from S.F.H., which was 
subsequently taken over by U.P.M.C. 

5.  After the above development has been 
undertaken, please obtain opinions that 
address the etiology and 
interrelationship, if any, of the 
veteran's claims for entitlement to 
service connection for lung cancer, tumor 
of the head, skin cancer, COPD, emphysema, 
right vocal cord lesion, and peripheral 
neuropathy of the bilateral lower 
extremities.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner(s).  The opinion and report 
must include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
VA treatment reports, and any other 
treatment records received on remand, the 
examiner should render an opinion as to 
the etiology of the veteran's lung 
cancer.  The examiner should opine as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
diagnoses of lung cancer in 1985 and 
again in 2006 were primary cancers as 
opposed to a metastasis of testicular 
cancer in 1979.  

The examiner should opine as to the 
relationship, if any, between lung cancer 
and COPD, emphysema, and right vocal cord 
lesion.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether any current 
COPD and/or emphysema, was either (a) 
proximately caused by or (b) proximately 
aggravated by lung cancer and, if so, to 
what degree.  The examiner should also 
opine whether the right vocal cord lesion 
was either (a) proximately caused by or 
(b) proximately aggravated by the 1985 
treatment for lung cancer and, if so, to 
what degree.

The examiner(s) should determine whether 
the veteran currently has, or previously 
had, skin cancer.  If skin cancer is 
found, to the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether skin cancer 
was either (a) proximately caused by or 
(b) proximately aggravated by lung cancer 
or treatment and, if so, to what degree.  

The examiner(s) should determine, to the 
extent possible, whether the veteran's 
head tumor found in 1985 was either (a) 
proximately caused by or (b) proximately 
aggravated by lung cancer or its 
treatment and, if so, to what degree.  

The examiner(s) should determine the 
etiology of the veteran's peripheral 
lower extremity neuropathy and whether it 
is related to any of his claimed 
disabilities.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(b) (2007).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



